Citation Nr: 0602673	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In April 2005, the veteran testified at a hearing 
at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).

The veteran's service records (DA 20) reflect that he served 
in the Republic of Vietnam from October 1971 to June 1972.  
His awards and citations do not indicate involvement in 
combat.  The veteran's service records show that, from 
October 1971 to March 1982, he was assigned to the 554th Eng. 
Bn and, in March 1972, was assigned to the 501st Engineer 
Co., 3rd. BDE, 1st. Cav. Div.  The records also indicate he 
participated in an "unnamed campaign" in December 1971.  

In an August 2001 written statement, the veteran reported 
that his stressful events in service included exposure to 
rocket and mortar attacks while with the 43rd Combat 
Engineering Company from October 1971 to October 1972.  
During that time, he said two unnamed soldiers were killed 
and the veteran and other comrades hid with the dead soldiers 
until air and medical support arrived.  While with the 1st. 
Cav., from January to April 1972, he said that on February 5, 
1972, at Long Binh, he was guarding an Air Force base when 
two soldiers were hit by enemy fire and one died.    

In January 2003, the United States Center for Research of 
Unit Records (CRUR) responded to the RO's request to verify 
the veteran's alleged stressful events in service.  CRUR said 
a search for records for the 554th Engineer Battalion for the 
period from October to March 1972 was incomplete.  According 
to extracts of an Operational Report-Lessons Learned (OR-LL), 
for the period ending April 30, 1972, there were attacks 
against Long Binh and an explosion occurred in March 1972 in 
which three soldiers were killed.  No casualties were noted 
on February 5, 1972.

However, during his recent April 2005 hearing, the veteran 
said that he was originally attached to the 43rd Engineering 
Battalion, Bravo Company, but in mid December (1971, 
apparently), twelve men, including the veteran were 
transferred from Bravo and Charlie companies to the 1st Cav. 
at Long Binh.  While with the 1st Cav. the veteran performed 
guard duty, including in Pleiku and at a location 
approximately 50 miles south of Saigon.  He described two 
stressful events that occurred while with the 1st. Cav.  
While in Pleiku, in approximately May 1972, he said two 
comrades were asleep in a bunker and were killed by enemy 
soldiers.  He did not recall their names, but said they were 
called "Washington" and "Alabama" because the soldiers 
identified one another by state.  See transcript, p. 4.  The 
veteran remained in the bunker with the bodies for several 
hours until they were removed.  He had nightmares about their 
bodies.  The veteran said the dead soldiers were from Bravo 
and Charlie companies and he did not know them until he went 
on the detail.  The other stressful event occurred 
approximately one or two weeks later, when he said that three 
enemy soldiers cut through wire (perimeter wire, apparently), 
set off trip flares, and attacked the veteran and his 
comrades.  He described being shot at and returning fire.  
The enemy soldiers were caught at the perimeter.

It does not appear that CRUR was asked to attempt to verify 
these alleged stressful events and the Board believes this 
should be done.  

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Associations Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion regarding the veteran's 
diagnosed psychiatric disorder.  In February 1995, Dr. F., a 
private psychiatrist, diagnosed generalized anxiety disorder.  
However, VA medical records, dated from February to June 
2001, include a diagnosis of probable PTSD, noted in April 
and May 2001 clinical entries.

Here, the record does not include a VA examination, nor does 
it indicate that a PTSD diagnosis has been made or considered 
pursuant to DSM-IV on the basis of a verified history of the 
veteran's in-service stressors.  See e.g., West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  As a result, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the etiology of any psychiatric disorder found 
to be present.

Finally, in his September 2004 substantive appeal, the 
veteran noted that only VA medical records dated from 
February to June 2001 were in the claims file.  He said he 
was under "continuous" medical care for PTSD from 2001 to 
the present.  There is no indication that the RO requested 
these recent VA medical records.  This needs to be done prior 
to final consideration of the veteran's claim.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record reflects that additional VA 
medical evidence is available that is not before the Board at 
this time.

Thus, in the interest of due process and fairness, further 
action is warranted prior to consideration of the claim on 
appeal.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should again attempt to corroborate 
the veteran's alleged stressful events in 
service to include another request to the U.S. 
Armed Services Center for Research of Unit 
Records (CRUR).  The RO should provide CRUR 
with all pertinent information, to include 
copies of personnel records, units of 
assignment, and stressor statements.  The RO 
should specifically request CRUR to verify 
whether the 1st. Cav. Div., 2nd. Squadron was 
the subject of sniper and mortar attacks for 
the period from December 1971 to May 1972, and 
(a) whether records indicate that two 
soldiers, from Alabama and Washington, were 
killed by enemy soldiers in approximately May 
1972; and (b) whether, soon after (in 
approximately May 1972), three enemy soldiers 
broke through the perimeter wire of a base in 
Pleiku or nearby.  If these alleged stressors 
cannot be verified, that should be stated.  
Unit histories should be provided if 
available.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
PTSD since June 2001.  The RO should then 
request all pertinent medical records from 
these medical providers, including all VA 
medical records dated from June 2001.

3.  After the above has been accomplished, 
then the RO should make arrangements for the 
veteran to be examined by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the diagnoses of 
any psychiatric disorder(s) that are present.

a.  The examiner is advised that the 
veteran served in the Republic of Vietnam 
from October 1971 to June 1972 and 
maintains that he was exposed to hostile 
mortar and sniper fire and witnessed 
three comrades die.

b.  The examiner should elicit as much 
detail as possible from the veteran as to 
such claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved. Then, pending verification of 
the veteran's exposure thereto, the 
examiner should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors. 
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

c.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.

d.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner is particularly requested to 
reconcile the veteran's other psychiatric 
diagnoses, e.g., generalized anxiety 
disorder (in February 1995) and probable 
PTSD (May 2001).

e.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the veteran's 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

4.  Thereafter, the RO should readjudicate 
the appellant's claim for entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the August 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 


